Citation Nr: 1526885	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-06 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected right wrist and/or right elbow disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1980 to August 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Sioux Falls, South Dakota Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  Additional evidence was received in October 2014 with a waiver of AOJ consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his currently diagnosed right shoulder impingement syndrome is related to his service, to include as due to his participation in a bowling league during service and/or his military occupational specialty (MOS) as a mechanic and length of service.  Alternatively, he contends that the shoulder disability was caused or aggravated by his service-connected right elbow and right wrist disabilities. 

On December 2012 VA examination, right shoulder impingement syndrome was diagnosed.  The Veteran reported experiencing right shoulder pain about 6 months earlier, but denied trauma to the right shoulder.  The examiner noted that diagnostic testing showed arthritis in the shoulder.  The examiner found that it is less likely than not that the Veteran's right shoulder impingement syndrome is related to his service-connected right wrist or right elbow disabilities as impingement syndrome is not an uncommon finding in someone who is 50 years old and there is no correlation between an elbow and/or wrist condition relating proximately to the shoulder.  The examiner explained that if there was a correlation, it would more likely than not radiate down the shoulder if it were a nerve condition.  The examiner did not address whether the Veteran's right shoulder impingement syndrome was aggravated by his service-connected disabilities or whether it was otherwise related to service, nor offer an opinion regarding the etiology of the right shoulder arthritis. 

A February 2014 addendum medical opinion indicates that it is less likely than not that the Veteran's right shoulder disability is related to his service.  The examiner noted that in December 2012, the Veteran was seen for shoulder pain which he reported experiencing for the past 6 month and that there was no evidence of chronicity of any musculoskeletal disability due to his playing on an intramural bowling team during active duty. 

In an October 2014 statement C.C., D.O., opined that after reviewing the Veteran's history and noting the finding of a bone spur on a recent MRI, it was possible that his shoulder disability could have started when he was on active duty and is secondary to his bowling during service. 

The Board finds each medical opinion in this matter in the record to be inadequate for rating purposes.  None adequately addresses whether the Veteran's service-connected right elbow and wrist disabilities aggravated his shoulder disability, and none adequately addresses whether the right shoulder disability (including both impingement syndrome and arthritis) is related directly to service, to include as due to participation in a bowling league and 29-years of duties as a mechanic.  The VA opinions do not discuss the significance (if any) of the bone spur noted on MRI (cited by the private provider), i.e., whether it suggests repetitive action trauma as an etiology, and the private provider's opinion is stated in speculative terms (it is possible), and lacks the specificity needed to be persuasively probative.  Hence, a remand for another examination to secure an adequate medical opinion is necessary. 

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record copies of the complete clinical records (any not already associated with the record) of all VA evaluations and treatment the Veteran received for a right shoulder disability.
2.   Thereafter, the AOJ should arrange for the Veteran to be afforded an orthopedist/orthopedic surgeon to determine the nature and likely etiology of his right shoulder disability.  The Veteran's entire record must be reviewed by the examiner, and any studies indicated should be completed.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

 (a) Please identify, by diagnosis, each right shoulder disability entity found.  [The current record shows diagnoses of impingement syndrome and arthritis.] 

(b) Please identify the likely etiology of each right shoulder disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such is related to his service/was incurred therein, to include as due to his participation in an intramural bowling and 29 years of duties as a mechanic in service?  The rationale provided must discuss the significance, if any, of the bone spur found on MRI, i.e., whether the characteristics of such pathology suggest that repetitive action activities such as those noted may be an etiological factor (as suggested by the private provider's opinion).  

(c) If a diagnosed right shoulder disability is found to not be directly related to service, please opine further whether such disability was (i) caused or (ii) aggravated (the opinion must address aggravation) by the Veteran's service-connected right elbow and wrist disabilities.  

d) If a right shoulder disability entity diagnosed is found to have been neither incurred or aggravated in service nor caused or aggravated by a service connected right wrist or elbow disability, please identify the etiological factor(s) considered more likely (citing to the factual data that support such conclusion).

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

